ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ԿՊՊՀ58
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան « 22.25 - 2-7 2013թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, Աե ՀՀԹԱԹՍԹՈՈՒՆՀ- ՍՊԸ տնտեսավարող
սուբյեկտը (այսուհետ՝ ընդերքօգտագործող), հ դեմս տնօրե Օ։-ՍԱՄՎԵԼ
ԹԱԹԵՎՈՍՅԱՆԻ, որը գործում է ընկերության կանոնադրության հիման վրա, մյուս
կողմից, ղեկավարվելով Հայաստանի 6Հանրապետության քաղաքացիական
օրենսգրքով, Հայաստանի Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝
օրենսգիրք) ն այլ իրավական ակտերով, համապատասխանաբար նախարարության ն
տնտեսավարող սուբյեկտի կանոնադրություններով ն հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
տրամադրվող հանքավայրի շահագործման նախագիծը, կնքեցին սույն ընդերքօգտա-
գործման -՛պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

1.1 Պայմանագիրը նախատեսում է հանքավայրը շահագործման տրամադրելու
պայմանները ն ժամկետները, լեռնահատկացման կոորդինատները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման, բնապահպանա-
կան, բնության ն շրջակա միջավայրի պահպանության դրամագլխի համալրման,
մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպա-
նական կառավարման պլանը, ընդերքօգտագործման իրավունքի դադարեցման
(զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-տնտեսական
զարգացման ոլորտում ստանձնած պարտավորությունների չափի ն կատարման
Ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները, ինչպես նան նրանց
փոխհարաբերությունները կարգավորող այլ պայմաններ:

12 Պայմանագիրը բաղկացած է հիմնական տեքստից ն ՊԱ 1, 2, 3, 4 հավելված-
ներից, որոնք կազմում են պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պայ մանադրի առարկան

2.1 Պայ մանագրով` լիազոր մարմինն
ընդերքօգտագործողին

600.0 հազ.տ օգտակար հանածոյի պաշարների
մարամաե շն - համար

(Օգտակար հանածոյ ի քանակը, մ», գ/տ)

ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 25
տարի ժամկետով,բացահանքի լ եռնակապիտալ աշ խատանքների
կատարման ժամկետ2.5 տարի իսկ ընդերքօգտագործողն ընդունում
ՀՀ Սյունիքի մարզի Այ գեձորի պղինձ-

մոլ իբդենայ ին հանքավայրի
(իանքավայ րի անվանումը

«Թղկու տի տեղամասի»

(տեղամասի անվանումը)
134857 հազ.
տ

հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի
համար
ըստՇլ Հ Օշկարգերի

տրմնական Աուղեկից օգտակար հանա»ոների բանակները ըստկարգերի)
որոնք հատակագծի վրան ըստ փտրության (հավել ված)
սահմանափակվում են հետնյ պլ կոորդինատներով՝

12616.189 ՝/Թ245.753 ԷՀ1135.0 հ-15.0, 2. 216.03 `/-246.145 Էթ1185.0 հ-65.0,
Յ.24516.145 /-246.864 ԷԹ1610.2 հ-490.2, 4.2-16.443 `(-246.953 ԷԹթ1735.05 հ-
615.0, 5.4-17.187 /-246.687 ԷՀ1526.1 հ-406.1, 6.2517.175 /-246.546 ԷԹ1534.2
հ-414.2 7.2-17.052 /-246.237 ԷԹ1395.0 հ-275.0, 8.2-16.949 `/-246.00 Է-1284.4
հ-164.4

միջին պարու նակությ ու նըՇս-0.16256 , խօ -0.040 օօ
հիմնական ն ուղեկից բաղադրիչների պարունակությունը «2 գտնայլն
Շս -- 21890.7 տ, //0օ-5389.1 տ
ԹԾգտակար հանածոյի պաշարների մեսակները լտարատեսակները)

Լեռնահատկացման սսհմաննեը հատակսգծի վրա ն ըստ
խորությ ան (հավել ված) համաձայ ն լ եռնահատկացման ակտի թիվ

Լ Վ-458

ակտի համարը)

Պայ մանագրի ն) 1 հավել վածով նշվում են
ընդերքօգտագործողի ֆինանսական առաջարկները ն նրակողմից
վճարվող ընդերքօգտագործման վճարները, պայ մանագրի Խ 2
հավել վածով` հանքի փակ ման ծրագրով նախատեսված
պար տավորությունները, պայ մանագրի ԿԽ Յ հավել վածով՝
համայ նքի սոցիալ -տնտեսական զարգացման ոլ որտում ստանձնած
պարտավորությ ունները, իսկ պայ մանսգրի ԱՊ 4 հավել վածով՝
բնապահպանական կառավարման պլ անը:

Պայ մանագիրն ըստ անհրաժեշտության կարող է ունենալ
նան այ | հավել վածներ՝ օգտակար հանածոյ ի արդյ ու նահանման Ա
հումքի վերամշակման աշխատանքների Ժամկետները, ըստ
փուլերի, իսկ զու գահեռաբար երկրաբանական
ուսումնասիրու թ ան աշխատանքներ կատարել ու դեպքում
դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խվորում է,որ պայ մանագրի 2.1-
ին կետում նշված հանքավայ րը կամ հանքալայ րի տեղամասը գրավ
դրված, վարձակպ ությ ան, անհատույց օգտագործման տրված չ է,
կառուցապատված կամ կառու ցապատման իրավունքով ծան-
րաբեռնված չ է,ինչ պես նան արգել անքի տակ չի գտնվում:

23Յ Պայ մանագրի գործողու թյան ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2սհու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատսականու թյ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.131.1 ընդերքօգտագործողից պահանջելու հանքավայրը
2 ահագործել ընդերքի օգտագործման ս սխհպանու թյ ան
բնագավառում ընդունվա` ստանդարտներին, նորմերին ու
կանոններին համապատասխան.
Յ1՛12 գրավոր զգուշացնելու ն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.
Յ.13 ստուգելու ընդերքօգտագործման ընթացքում
երկրաբանական ն մարկշեյ դերական փաստագրության վարման
իարժեքությ ունը, օգտակար հանածոների պաշարների շարժի
հաշվառման իրականացման Ա տեղեկատվության ներկայ ացման
սահմանված պահանջների կատարումը.
Յ.1.4 ստուգելու ընդերքօգտագործման վճարների օբյ եկտ
համարվող փաստացի ծավպ ների չափաքանակների, վճարների
հաշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման
կարգի պահանջների կատարումը.

Յ.1.5 ստուգել ու ընդերքօգսնագործման պայ մանագրով
նախատեսված պարտավորությ ունների ն նախագծի պահանջների
կ ատարումը` բացառությ ամբ բնությ ան Ա շրջակա միջավայրի
պահ պանության ոլորտում բնապահպանու թ ան բնագավառի
պե տական կառավարման լ իազոր մարմնի իրավասությ ունների.
Յ.1.6 պահանջ ել ու ընդերքօգտագործողից օգ տակ ար
հանածոների պաշարների լ իակատար կորզում Ա հիմնական ու
համատեղ գտնվող օգտակար հանածոների ն դրանց ուղեկցող
բ աղադրամասերի ողջամիտն համալ իր օգտագործում կամ դրանց
պահ եստավորումն ու պահպանումը.
Յ.1.7 պահանջելու ընդերքօգտագործողից
ընդերքօգտագործման իրավունքի ժամկետը լ րանալ ուց հետո

3
կամ դրանից հրաժարվելու դեպքում նրանց տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը Յ ամսվա ընթացքում
հանձնել լ իազոր մարմնին.

Յ.18 իրականացնել ու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրություններ, բացառությ ամբ
օգտակար հանածոների հայ տնատբերման նպատակով, այդ մասին
սռնվազն 14 օր սռաջ գրավոր իրազեկել ով ընդերքօգտագործման
իրավունքկրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ ացուցչի
մասնակցությ ամբ անարգել մուտք գործելու ստուգվող
սուբյ եկտի գրասենյ ակայ ին, արտադրական, սխհեստապյ ին,
աբորատոր ն այ լ տարածքներ ու ստորսբաժանումներ.

Յ.՛110 ստուգմա, ընթացքում ստուգվող սուբյեկտից
պահանջելու փաստաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչպես նան վերցնելու փորձանմուշներ,
կ ատարել ու կապարակնքում ս չ ափոգրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.1.11 ընդերքի օգտագործման ն պահպանու թյ ան պետական
վերահսկողություն իրականացնել ու տեսչ ական
ստուգումների, ստուգումների Ա ուսումնասիրությ ունների
միջոցով` «Հայ սստանի Հանրապետությունում ստուգումների
կազմակերպման լո անցկացման մասին» Հայ աստանի
Հանրապետու թյան օրենքով սահմանված կարգով Ա ընդերքի
մասին Հայ աստանի Հանրապեմտությ ան օրենսգրքի դրույ թներին
հ ամ ապատաս խան:

Յ2 Լիաղոր մարմինը ատտպոր Է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով
տր ամադրել հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14
օր առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրության աշխատանքներ իրականացնելու համար
օրենսգրքի 3-րդ հոդվածի 5րդ կետով տրված համաձայ նու թյ ան
մասին:

3.3 Ընդերքօգսադործողն իրալունք ունի`

Յ.3.1 բացսռիկ իրավունքով կատարելու երկրաբանական
ու սու մնաիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տեղամասում` Օգտակար հանածոյի
արդյունահանում.

Յ3Յ2 մտնելու ընդերքի տեղամաս ն իրականացնել ու
նախագծով նախատեսված բոլ որ աշխատանքներն օգտակար հանածոյի
արդյ ու նահանման Աուսումնասրությ ան նպատակով.
Յ3Յ3Յ օգտակար հանածոյի արդյ ունսհանման նպատկով
կառուցել ու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցության ուղիներ, տեղադրելու սարքավորումներ,
փոխադրելու ն հարստացնել ու արդյ ու նահանված օգտակար
հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.
Յ.3Յ5 օրենսգրքի սխհանջների ապսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեությ ան արդյունքում առաջացած արտադրական
ցակույ տերը.

Յ.3Յ6 իրեն տրամադրված օգտակ ար հանածոյի
արդյ ունսահանմա, իրավունք շրջանակում երկրաբանական
ուսումնասիրություն իրականացնել ու նպատակով քաղաքացիա-
իրավական պայ մանագրերի կնքմամբ ներգրավելու երրորդ
անձանց.
Յ37 դիմելու լիազոր մարմին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխելու
նպատակով, եթե հայ տնվել են Էապես նոր` նախկինում
չ նախատե սված հանգամանքներ.

Յ3Յ8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի
արդյ ունսհանման իրավունքից` կատատելով պայմանսգրով ն
օրենսգրքով նԱփատեսված պարտավորությ ունները:

Յ.4 Ընդերքօգսադործողը ատտպոր է`

Յ.4.1 իրականացնել աշխատանքներն օգտակար հանածոյի
արդյունահանման պայ մանագրի ն նպագծի պայ մաններին
հ ամ ապատասխան.

Յ42 կատարել լ իազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրությ ան պահանջների պահ պան մ ան
նպատակով տրված ցուցումները.

Յ4Յ պահպանել օգտակար հանածոյի արդյ ու նահանման,
տեղափոխման ս վերամշակման ընթացքում Հայ սաստանի
Հանրապետությ ունում ընդու նված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ապահովել օգտակ ար հանածոյի արդյ ու նահանման
նԱագծի պահանջ ների կատարումը.

345 վարե. 3երկրաբանական, մարկշեյ դերակա, ն այլ
փաստագր ու թյ ուն, պատպանել դրանք ընդերքօգտագործման բոլ որ
ձների աշ խատանքների ընթացքում.

Յ46 վարել օգտակար հանածոների պաշարների ամենօրյա
2 արժի գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լ իազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյալ եռամսյ ակային ն տարեկան
հաշվետվությունները.

Յ.48 հանձնել լ իազոր մարմնին անհրաժեշտ
երկրաբանական տեղեկությունը.

Յ49 հավաքել , պապանել ն լ իազոր մարմնին տրամադրել
ուսումնասիրված, արդյ ու նահանված ն ընդերքում կորսված
օգ տակ ար հանածոների պաշ արների, դրանց պար ու նակած
բ աղադրամասերի, որակի ու քանակի մասին տվյ ալ ներ.

Յ.4.10 ապահովել ընդերքօգտագործման հետ կապված

աշ խատանքների կատարման անվտանգությունը.
Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,
ջրերի ու բնության ն շրջակամիջավայրի մյուս օբյ եկտների,
ինչպես նան շինությունների լո այլ կառույցների
պահպանությունն ընդերքօգտագործման հետ կապված
աշ խատանքների վնասակար ազդեցությունից.

Յ.4.12 ապահովե բնության, պատմական ն մշակույ թի
հուշարձանների պահպանությունն ընդերքօգտագործման հետ
կ ապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13 ապահովե շրջակա միջավայրի վրա ազդեցությ ան
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ս բարել ավել
ընդերքօգտագործման հետնանքով խախտված հողամասերը
(ռեկու | տփվացիա, ինչպես նա. դրանք պիտանի դարձնել
տնտեսու թյան մեջ օգտագործման համար կամ բերել անվտանգ
վիճակի.

Յ.4.15 տեղեկացնել լ իազոր մարմնին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրում չ նշ ված օ գտակ ար
հանածոների կու տապկումների հայ տնտեերման մասին դրանց
հայ տնաբերումից հետո`144օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների
արդյ ու նսհանում չիրականացնել ու դեպքում իրականացնել դրա
պահ ու ստավորումը կառավարությ ան սահմանած կարգով.

Յ.4.17 ապահովել հանքի փակման ծրագրի, այ դ թվում՝ հանքի
փակումից հետո աշ խատու ժի սոցիալ ական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.18 ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19 ապահովել օգտակ ար հանածոյի արդյ ու նահանված
տարածքի, արդյ ու նահանման ընթացքում առաջացած արտդրական
ցակույ տերի տեղսդիրքի ն դրանց հարակից համայ նքների
բնակչության անվտանգության ն առողջության ապահովման
նպատակով մշ տադիտարկումների համար նախատեսված վճարի
վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայրում (տեղամասում) կոնդիցիաները ն պաշարները

6
ենթարկել վերագնահատման ն ներկայ ացնել լիազոր մարմնի
վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավու նքի ժամկետը լ րանպ ուց
հետո կամ դրանից հրաժարվել ու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յ ամսվա ընթացքում սահմանված կարգով հանձնել լ իազոր
մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի

իրավահաջորդությ ան մասին լ իազոր մարմնին
վերակազմակերպման գրանցման պահից 14օրվաընթացքում.
Յ.423 սկսել աշ խատանքները սահմանված կարգով

հողհատկացման իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ | ատրել լ իազոր մարմնին ստու գման նպատակով
անարգել մուտք գործելու գրասենյ սկային, արտադրական,
սխհեսատայ ին, լ աբորատոր ս այլ տարածքներ ու
ստորսբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
սսահանջվող փաստաթղթեր, տվյ պլներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թու յ լ ատրել վերցնել ու
փորձանմուշներ, կատարել կապատակնքում ն չ ախգրումներ,որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.4.26 կ ատարել Հայ աստանի Հանրապետությ ան օրենքներով
սահմանված բոլ որ պարտականությ ունները.

4. Զգուշացում

4.1 Լիազոր մարմինը, օրենսգրքի 30-րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նա՝

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավու նքով նախատեսված
իր պար տավորությունների իրականացմանն առնչվող
պայ մանները` բացառությ ամբ օրենսգրքով սահմանված
դեպքերի

413 չի վճարե օրենքով նախատեսված վճարները՝
սահմանված օրվանից մեկ ամսվաընթացքու մ:

42 Լիազոր մարմինն իրավունք չունի որոշում
ընդունելու ընդերքօգտագործման իրավունքի դադարեցման
մասին, եթե իրավունք կրողը զգուշացման մասին ծանուցումը
ստանալ ուց հետո՝ ոչ ավել ի, քան 90 օրվաընթացքում վերացրել
է նշ ված հիմքերը:

5. ՎԶաշվետլությ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լ իազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր
է ներկայ ացնել հետնյ ալ հաշվետվությ ունները ս
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվեմվություն.

5.1.2 օգտակար հանածոների պաշարների տարեկան
հաշվետվություն (5-ՕՀՊՅ).
5.1.3

5.2 Վաշվետվությ ունների ձների փոփոխման դեպքում լ իազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել
ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սսհմանված վճարների վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում
Հայ աստանի Հանրապետության օրենսդրու թյ ամբ նախատեսված
ժամկետներում, կարգով նձնով:

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողությ ան
ժակետը նլուծումը

6.1 Պայ մանագիրն ուժի մեջ է մտնում կնքման պատից նս
գործում է թույլ տվության գործողու թյ ան ամբողջ
ժամանակահամվածում, եթե պայ մանսգրով սահմանված հիմքերով
պայ մանագիրը վաղաժամկետչիլուծվել:

6.2 -Պայ մանսգիրը գործում է նան ժամկետի կամ
թույ լլ տվու թյ ամբ տրամադրված ընդերքի տեղամասի սահմանված
կարգով փոփոիտւթյան դեպքում: Եթե երկարաձգվել է
թույլ տվության պայ մանների փոփոխությ ամբ, ապա
պայ մանագիրը շարունակում է գործել` հաշվի առնելով այդ
փոփոիությունները:
Պայ մանագիրը կարողէլուծվել՝

03: լ իազոր մարմնի նախճձեռնությ ամբ`
ընդերքօգտագործողի կողմից պայ մանագրի դրույ թների
խախտման դեպքում.

6.32 ընդերքօգտագործողի նախաձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյեկտ հանդիսացող ընդերքի ամբողջ տեղամասից

հրաժարվելու դեպքում դիմում ներկայ ացնելու ն լիազոր
մարմնի կողմից հրաժարման հավաստագիր տրամադրել ու
դեպքում.

6.3.Յ թույ | տվու թյ ան ժամկետի ավարտի դեպքու մ:

6.4 Լիազոր մարմնի կողմից թույ լ տվությունն օրենսգրքով
սահմանված դեպքերում ն կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լ ուծված:

7. Պսյ մանագրում փոփոխություն կառտելու հիմքերը

8

Լրահետտտւզման ն (կամ) շսհփհսագործական հետախու զման
արդյ ունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայրի լ եռնաերկրաբանական, տեխնիկատնտեսական
պայ մանների զգալի փոփոխման դեպքում ընդերքօգտագործողի
Առաջ արկությ ամբ լ իազոր մարմինը կարող է ընդերքօգմտագործման
իրավու նքը ձնավորող փաստաթղթերու մ կատարել համապատասխան
փոփոխություններ: Հանքավայրի շահագործման փոփոխված
պայ մանները ներկայ ացվում են առանձին դավել ված --):

8. Անհաղթահարելի ու ժի, ինչ պես նաւ կողմերի
գործու նեությ ան հետչ կապված դեսջեր

Պայ մանագրով պարտավորությ ուններն ամբողջությ ամբ
կամ մասնակիորեն չ կատարել ու դեպքում կողմերն ազատվում
են պատասխանատվու թյունից, եթե դա եղել է անհաղթահարելի
ուժի ազդեցության արդյունք, րը ծագել է սույն
պայ մանագիրը կնքելուց հե Ա ը կողմերը չէին կարող
կանխատեսել կամ կանխարգել ել: պիսի իրավիճակներ են՝
հրդեհների, ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ
այլ բնական աղետների, ինչպես նան պայթյունների,
պատերազմի, ահաբեկչության, քաղաքացիական պատերազմի,
անկարգությ ունների, ապստամբությ ան, ազգայ նացման ն այլ
դեպքեր, որոնք անհնարին են դարձնում սույն պայ մանագրով
նախատեսված պարտավորությ ունների կատարումը:

-

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն
առաջացած վեճերը լուծվում են բանակցությ ունների
միջոցով:Համաձայ նություն ձեռք չբերվել ու դեպքում վեճերի
լուծումը կատարվում է դատական կարգով:

10. Ծանուցում

Պայ մանագրի գործողու թյ ան ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ
ու ղարկված է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով
կամ կատարված է փոխանցում ֆաքսի միջոցով կողմի ստորն
նշված հասցեով կամ այդ նպատպով կողմի նշած մեկ այլ
հասցեով, ընդ որում յ ուրաքանչյուր դեպքում պետք է առկա
լինի գրավոր ստացական, որը կարող է փոխանցվել
է | եկտրոնայ ին փոստի կամ Ֆաքսի միջոցով:

11. Այլ դրույ թներ

11.1 Սույն պա մանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը:
1.2 Սույն պայմանագիրը կազմված է Յ օրինակից՝ հայերեն լեզվով,
որոնք ունեն հավասարազոր իրավաբանական ուժ:

11.3 Պայմանագրին կցվում են հավելվածներ 6 էջից, այդ թվում՝
հավելված Ի 1 ֆինանսական առաջարկները ն. ընդերքօգտագործման վճարները 2 էջից,
հավելված Ի| 2 հանքի փակման ծրագրով նախատեսված պարտավորություններ 2 էջից,
հավելված Ի 3 համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ 1 էջից,
հավելված Ի 4 բնապահպանական կառավարման պլան 1 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները Ա
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964, ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)

Ընդերքօգտագործող ՀՀ ք. Երնան Երզնկյան փող. տուն 79

(փոստային դասիչը, գտեվելու վայրը.)
Հեռ. 37410 55-03-06 «Ամերիաբանկ»ՓԲԸ հ/հ1570014648230100

(փոստային դասիչը, գտնվելու վայրը,

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԹԱԹՍԹՈՈՒՆ» ՍՊԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԱՄՎԵԼ ԹԱԹԵՎՈՍՅԱՆ
(անունը, ազգանունը) ԼԸ վանումը, ազգանունը)

Հավելված ԽԵ 1
օգտակար հանածոյի արդյունահանման

«27» «0-56 շ- 2013թ. Ա458
ընդերքօգտագործման պայմանագրի
ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

ԽԱԽ Ծախսերի անվանումը Կատարման | Ներդրումների
ը/կ ժամկետը չափը
/հազ.դրամ/
1.
Երկու ն կես 200000.0
Հանքի աշխատանքի/լեռնակապիտալ տարվա
աշխատանքներ/ ընթացքում
2. | Կապիտալ 1500000.0
ա/ լեռնահանքային ն ։տրանսպորտային
միջոցների ձեռք բերում
3. | Գործառնական տարեկան 1506200.0

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

21 6 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ
(բնապահպանական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական ն
բնօգտագործման մասին» Հայաստանի Հանրապետության օրենքով սահմանված
կարգով ն չափով.

2.ընդերքօգտագործմանթույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով.
սահմանված կարգով:

3. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների
վճարներ

31 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն

շրջակա միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

«յԱ»
3.2 օգտակար հանածոյի արդյունահանված տարածքի,
արդյունահանման ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն.
դրանց հարակից համայնքների բնակչության անվտանգության ն առողջության
ապահովման նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

33 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը.

Յ4 օգտակար հանածոների արդյուսահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԹԱԹՍԹՈՈՒՆ» ՍՊԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԱՄՎԵԼ ԹԱԹԵՎՈՍՅԱՆ

(անունը, ազգանունը) Հ անունը ազգանունը)

6.2 Ն «Կ225 «225-462. 2013թ.
եւ 7

ԿՏ.

1 «
Հավելված Կ2
օգտակար հանածոյի արդյունահանման

«77»ա2 . ւ-- 2013թ. Վ Պ-458
ընդերքօգտագործման պայմանագրի
Հանքի փակման ծրագրով նախատեսված պարտավորություններ

1. Հանքի փակման ծրագրով նախատեսված պարտավորություններ՝

11 ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով հանքի փակման ծրագրով նախատեսված՝ հանքի փակումից հետո
աշխատուժի սոցիալական մեղմացման նախատեսվող միջոցառումները
(վերաորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների
ուսուցման կազմակերպում, խթաններ ն հնարավորություններ ստեղծել այդ
աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար Ա այլն).

12 փակվող հանքի անմիջական ազդեցության գոտում գտնվող
համայնքների սոցիալ-տնտեսական մեղմացման նախատեսվող միջոցառումները
(համայնքի սոցիալ-տնտեսական ծրագրերին մասնակցություն, փոքր ն միջին
բիզնեսի կազմակերպման աջակցություն ն այլն).

1.3 հանքավայրի շահագործման աշխատանքների ավարտից 2 տարի առաջ
կազմել հանքի փակման վերջնական ծրագիրը ն այն ներկայացնել լիազոր
մարմին:

ԽԻ Միջոցառումների անվանումը Կատարման Ներդրումն
ոկ|- ժամկետը երի ջափը
/հազ.դրամ/
լք Բացահանքի տարածքի Տ տարիների 2500.0
մոնիտորինգ ընթացքում
տարեկան 2 անգամ
հաճախականությա
մբ
Զ | Բացահանքի շրջագծի, 1 ամսվա 100.0

երկարությամբ՝նախազգուշացնող ընթացքում
արգելապատնեշների տեղադրում

Յ. | Խախտված Երկու ամսվա 1835.5
հողատարածությունների ընթացքում
վերականգնում

Ց թյ
4. | Ջրհեռացնող առուների, 5 տարին -մեկ 2000.0
պարզարանների սպասարկում հաճախականու
թյամբ

5. | Աշխատուժի սոցիալական
մեղմացման ծրագրի իրականացում

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԹԱԹՍԹՈՈՒՆ »ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԱՄՎԵԼ ԹԱԹԵՎՈՍՅԱՆ
(անունը, ազգանունը) անունը, ազգանունը)

աղ»
Հավելված Ա 3
օգտակար հանածոյի արդյունահանման

«2» 22-շ-:2---` 2013թ. Վ Պ-458
ընդերքօգտագործման պայմանագրի
Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ

1. Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափը ն կատարման ժամկետները

են) Պարտավորությունների անվանումը Կատարման Ներդրումների
ը/կ ժամկետը չափը/հազ.դրամ/
Ն: Անապահով ընտանիքիներին նյութական Յուրաքանչյուր 700.0
օգնություն տարի
25 Մանկապարտեզի, դպրոցի կարիքների Յուրաքանչյուր 500.0
համար գրենական պիտույքների ն տարի
խաղալիքների տրամադրում
Մանկապարտեզի, դպրոցի վերանորոգման Յուրաքանչյուր 800.0
| համար տարի
Յ. | Համայնքի զարգացման սոցիալ-տնտեսական Յուրաքանչյուր 1000.0
| ծրագրերին մասնակցություն տարի
| 4 Գյուղամիջյան, միջհամայնքային Ըստ
նշանակության ավտոճանապարհների անհրաժեշտության | Շին տեխնիկայի
վերանորոգման աշխատանքներին տրամադրում
մասնակցություն
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԹԱԹՍԹՈՈՒՆ» ՍՊԸ
(կազմակերպության անվանումը).
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԱՄՎԵԼ ԹԱԹԵՎՈՍՅԱՆ
(անունը, ազգանունը) (անունը, ազգանունը)

,----- Վ

514-

Հավելված Ի 4
օգտակար հանածոյի արդյունահանման

««2»աճշ 2013թ. Կ Պ-458
ընդերքօգտագործման պայմանագրի
Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող
միջոցառումներ:

1.մթնոլորտային օդային ավազան նյութերի արտանետումների որակական ն
քանակական պարամետրերի պարբերական չափումներ, երեք ամիսը մեկ
հաճախականությամբ.

2.լեռնատրանսպորտային սարքավորումների աշխատանքային .վիճակի՝
մասնավորապես չեզոքացուցիչ սարքավորումների սարքին վիճակի պարբերական
մշտադիտարկումներ, երեք ամիսը մեկ հաճախականությամբ.

Յ.օգտագործված մեքենայական յուղերով ու քսայուղերով հողերի հնարավոր
աղտոտումից խուսափելու նպատակով, հողերի աղտոտվածության
մշտադիտարկումներ՝ դրանց պահպանման համար նախատեսված տեղից դեպի
հավաքող փոսը ուղղությամբ, վեց ամիսը մեկ հաճախականությամբ.

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԹԱԹՍԹՈՈՒՆ» ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՍԱՄՎԵԼ ԹԱԹԵՎՈՍՅԱՆ

ազգանունը)

(անունը, ազգանունը)

ը ԱՏ»
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅի ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2013 ԹՎԱԿԱՆԻ
ՓԵՏՐՎԱՐԻ 11-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ Պ-458 ՊԱՅՄԱՆԱԳՐԻ

ք Երեան «07» 4(բ (124247 205թ.

Հիմք ընդունելով ՀՀ էներգետիկայի ն բնական պաշարների նախարարի

03. /2. 2015թ. 4175 -Ա հրամանը, ՀԹԱԹՍԹՈՈՒՆ» ՍՊԸ-ի «օգտակար

հանածոյի արդյունահանման նպատակով ընդերքօգտագործման Պ-458 պայմանագրի՝
ՀՀորոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ
կոորդինատներով»» տողում՝ ՀՀ 7-16.189 15245.753, 2. 251603 . /5246.145,
3.24216.145 4-246.864, 4.24-16.443  (-5246.953, 5.4-17.1187 1-246.687, 6.4-17.175
246.546, 7,4-17.052 ՝«Վ-246.237, 8.4516.949 -246.000»- կոորդինատները
փոխարինել՝ ՀՀԼ.-4317491 Պ1-8604607, 2.-»4317673 -8604758, 3..-4317700
38604814, 4.4-4317826 1-8604850, 5,6-431816 ՝Ր-8604832, 6.4-4318370
38605052, 7,4-4318493 58605362, 8.4»4318451 ՝-8605522, 9.-4317761
358605768, 10.4-4317463 (/-8605680, 11.4-4317348 (58604960 ՀՀՃՋԻ/ 7/ՇՏ-84»»

կոորդինատային համակարգի»» կոորդինատներով ն բառերով:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման Պ-458 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ՀԹԱԹՍԹՈՈՒՆ» ՍՊԸ
(կազմակերպության անվանումը)
ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ 242224 / /27 2:42 եՎ
Մ անունը, ազգանունը: (ան աա նունը)

ա:

ՀԱ

: Է-
(ստորագրությունը)

